           Case 1:17-cv-00709-AWI-HBK Document 58 Filed 04/06/21 Page 1 of 3


 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
 7                              EASTERN DISTRICT OF CALIFORNIA
 8

 9   ROGELIO MAY RUIZ,                                     CASE NO. 1:17-CV-0709 AWI HBK
10                           Plaintiff
                                                           ORDER ON MOTION FOR
11                   v.                                    RECONSIDERATION
12   R. MOBERT, et al.,
                                                           (Doc. No. 52)
13                           Defendants
14

15

16          Plaintiff Rogelio May Ruiz is a prisoner proceeding pro se and in forma pauperis in this 42
17 U.S.C. § 1983 case. Currently before the Court is a motion styled as a Request to Appointment of

18 Counsel and for Reconsideration. See Doc. No. 52. In reality, the document is motion for

19 reconsideration of a denial by the Magistrate Judge of a motion to appoint counsel.

20          Legal Standard
21          A district court may refer pretrial issues to a magistrate judge to either hear and decide or
22 issue findings and recommendations. See 28 U.S.C. § 636(b)(1); Khrapunov v. Prosyankin, 931

23 F.3d 922, 930-31 (9th Cir. 2019); Bhan v.NME Hosps., Inc., 929 F.2d 1404, 1414 (9th Cir. 1991).

24 If a party objects to a non-dispositive pretrial ruling by a magistrate judge, the district court will

25 review or reconsider the ruling under the “clearly erroneous or contrary to law” standard. 28

26 U.S.C. § 626(b)(1)(A); Fed. R. Civ. P. 72(a); Khrapunov, 931 F.3d at 931; Grimes v. City of San
27 Francisco, 951 F.2d 236, 240-41 (9th Cir. 1991). A magistrate judge’s factual findings or

28 discretionary decisions are “clearly erroneous” when the district court is left with the definite and
           Case 1:17-cv-00709-AWI-HBK Document 58 Filed 04/06/21 Page 2 of 3


 1 firm conviction that a mistake has been committed. Security Farms v. International Bhd. of

 2 Teamsters, 124 F.3d 999, 1014 (9th Cir. 1997); Avalos v. Foster Poultry Farms, 798 F.Supp.2d

 3 1156, 1160 (E.D. Cal. 2011). The “contrary to law” standard allows independent, plenary review

 4 of purely legal determinations by the magistrate judge. See PowerShare, Inc. v. Syntel, Inc., 597

 5 F.3d 10, 15 (5th Cir. 2010); Haines v. Liggett Group, Inc., 975 F.2d 81, 91 (3d Cir.1992); Avalos,

 6 798 F.Supp.2d at 1160; Jadwin v. County of Kern, 767 F.Supp.2d 1069, 1110-11 (E.D. Cal. 2011).

 7 “An order is contrary to law when it fails to apply or misapplies relevant statutes, case law, or

 8 rules of procedure.” Calderon v. Experian Info. Solutions, Inc., 290 F.R.D. 508, 511 (D. Idaho

 9 2013); Jadwin, 767 F.Supp.2d at 1111.

10          Plaintiff’s Argument
11          Plaintiff states that he needs an attorney that speaks Spanish as his interpreter, since he
12 only speaks Spanish and cannot litigate or understand court rules. Plaintiff states that the

13 defendants committed criminal actions against him and that the Court is now committing

14 discrimination and obstruction against him by not appointing an attorney to act as interpreter.

15          Discussion
16          The Magistrate Judge denied Plaintiff’s prior request for counsel. See Doc. No. 51. The
17 Magistrate Judge held that Plaintiff had no constitutional right to counsel, and the Court could not

18 require that counsel represent him. See id. The Magistrate Judge noted that, while volunteer

19 counsel could be requested in exceptional circumstances, this was not such a case. See id. The

20 Magistrate Judge held that the allegations in the active complaint are not exceptionally

21 complicated, and there was no demonstration of a likelihood of success on the merits. See id.

22 Finally, while noting that Plaintiff is primarily a Spanish speaker, there is no right or source of

23 funding interpreter services of written documents. See id.

24          After review, the Court cannot hold that the Magistrate Judge has abused its discretion or
25 that the decision is contrary to law. In terms of appointment of counsel, the conclusion that

26 Plaintiff has not demonstrated exceptional circumstances pursuant to Rand v. Rowland, 113 F.3d
27 1520, 1525 (9th Cir. 1997) is not contrary to law. Further, with respect to the services of an

28 interpreter, the expenditure of public funds on behalf of indigent litigants is proper only when

                                                       2
             Case 1:17-cv-00709-AWI-HBK Document 58 Filed 04/06/21 Page 3 of 3


 1 authorized by Congress. United States v. MacCollom, 426 U.S. 317, 321 (1976); Tedder v. Odel,

 2 890 F.2d 210, 211 (9th Cir. 1989). No statutory authority has been identified that would authorize

 3 the services of an interpreter in this case. Finally, the Court notes that a review of the docket for

 4 the Eastern District of California indicates that Plaintiff has filed approximately 26 lawsuits, a

 5 number of which remain pending. It would appear that despite educational and language barriers,

 6 Plaintiff has been able to pursue legal claims in federal court.1 Therefore, Plaintiff has failed to

 7 demonstrate that reconsideration is warranted.

 8

 9                                                        ORDER
10           Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion for reconsideration (Doc.
11 No. 52) is DENIED.

12
     IT IS SO ORDERED.
13

14 Dated: April 6, 2021
                                                         SENIOR DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26
     1
27    The Court is not holding that the number of lawsuits Plaintiff has filed prevents a finding that exceptional
     circumstances warrant the appointment of volunteer counsel. The Court is merely pointing out Plaintiff’s litigation
28   history demonstrates that the federal judicial system is clearly accessible to Plaintiff and that, contrary to his
     assertions, there is no discrimination against him.

                                                               3
